     Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

BRYANT NEIL BROWN,

       Plaintiff,

v.                                         Case No. 4:19-cv-345-MW-CAS

HON. WALTER MCNEIL, as Sheriff of Leon
County, Florida, and CORIZON, LLC, a
Health Services Corporation, and MARIA
LILIANA GARCIA, M.D., CELESTE
MACDONALD, and DEBBIE SELLERS,
individually,

       Defendants.
                                           /

                    DEFENDANT SHERIFF WALTER MCNEIL’S
                     ANSWER AND AFFIRMATIVE DEFENSES
                         TO PLAINTIFF’S COMPLAINT

       Defendant, HON. WALTER MCNEIL, as Sheriff of Leon County,

Florida (“Sheriff McNeil”), by and through undersigned counsel, responds

to Plaintiff’s Complaint for Damages (Doc. 3) in correspondingly-numbered

paragraphs as follows:

                           Jurisdiction and Venue

       1.     Sheriff McNeil admits that Plaintiff has attempted to allege a

claim based on 42 U.S.C. §§ 1983 and 1988; however, denies that such

claim has merit.
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 2 of 12




     2.    Admitted for jurisdictional purposes only.

     3.    Admitted for venue purposes only.

     4.    Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

                                 Parties

     5.    Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     6.    Admitted.

     7.    Sheriff McNeil admits that Corizon contracted with the Leon

County Sheriff’s Office to provide medical treatment to inmates, but is

without knowledge as to, and therefore denies, the remaining allegations.

     8.    Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     9.    Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     10.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     11.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.




                                    2
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 3 of 12




                       Common Allegations of Fact

     12.   Admitted.

     13.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     14.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     15.   Denied.

     16.   Denied.

     17.   Denied.

     18.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     19.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     20.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     21.   Denied.

     22.   Denied as stated.

     23.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.



                                    3
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 4 of 12




     24.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     25.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     26.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     27.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     28.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     29.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     30.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     31.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     32.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     33.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.


                                    4
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 5 of 12




     34.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     35.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     36.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     37.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     38.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     39.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     40.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     41.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     42.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.

     43.   Sheriff McNeil is without knowledge as to, and therefore denies,

these allegations.


                                    5
    Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 6 of 12




         44.   Denied.

         45.   Denied.

                                Causes of Action:

   I.      Claims under 42 U.S.C. 1983, Failure to Treat (McNeil)

         46.   Denied.

         47.   Sheriff McNeil admits that Plaintiff has a constitutional right to

receive treatment for a known serious medical condition. The remaining

allegations are denied.

         48.   Sheriff McNeil admits that the Leon County Sheriff’s Office

entered into a contract with Corizon. With respect to the remaining

allegations in this paragraph, Sheriff McNeil asserts that the remainder sets

forth legal conclusions and questions of law to which no response is

required.

         49.   Denied in its entirety, including all subsections (a) thru (f).

         50.   Denied.

         51.   Denied.

   II.     Claims under 42 U.S.C. 1983: Failure to Treat (Corizon)

         52. – 60. Sheriff McNeil is not a party Defendant to this claim/count.

Accordingly, he is not responding to the allegations as contained herein.




                                          6
    Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 7 of 12




To the extent said allegations can be construed as having application to

claims against Sheriff McNeil, they are specifically denied.

   III.      Claims under 42 U.S.C. 1983: Failure to Treat: (Maria Garcia,
             Deborah Sellers, Celeste MacDonald)

          61. – 69. Sheriff McNeil is not a party Defendant to this claim/count.

Accordingly, he is not responding to the allegations as contained herein.

To the extent said allegations can be construed as having application to

claims against Sheriff McNeil, they are specifically denied.

                                 Prayer for Relief

          Sheriff McNeil denies that Plaintiff is entitled to compensatory

damages, punitive damages, attorney’s fees, and costs in this litigation.

                                  General Denial

          Sheriff McNeil denies all allegations of the Complaint that have not

been specifically admitted herein.

                           AFFIRMATIVE DEFENSES

                            First Affirmative Defense

          The injury and damages to Plaintiff, the existence of which are denied,

were proximately caused by actions of others or events separate, distinct,

unrelated and remote to any action or inaction of Sheriff McNeil, which said

separate, distinct, unrelated actions of others or events or accidents were



                                         7
    Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 8 of 12




the sole proximate or contributing cause of Plaintiff’s alleged injuries and

damages, if any, for which Sheriff McNeil cannot be liable, or were such

separate intervening and superseding causes thereof as to absolve Sheriff

McNeil of any responsibility or liability therefore.

                        Second Affirmative Defense

      No causal connection exists between actions, if any, of Sheriff McNeil

and the alleged deprivation of Plaintiff’s civil or constitutional rights. No

history of widespread abuse exists or has been alleged sufficient to put

Sheriff McNeil on notice of the potential for civil or constitutional violations.

                         Third Affirmative Defense

      Sheriff McNeil did not take any action nor did he fail to take any action

through deliberate indifference.

                        Fourth Affirmative Defense

      Specifically directed to Count I against Sheriff McNeil, the allegations

described in the Complaint could reflect, at worse, mere negligence and as

such Plaintiff’s claims are not cognizable or compensable under 42 U.S.C.

§ 1983.




                                        8
    Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 9 of 12




                         Fifth Affirmative Defense

      Sheriff McNeil, nor his predecessor, did not create, maintain, support,

or promote any policy, custom, or practice which in and of itself deprived

Plaintiff of any civil or constitutional right, or which was the moving force

behind any unconstitutional conduct of his employees or agents which may

have been the legal cause of damages to Plaintiff.

                         Sixth Affirmative Defense

      Any injurious results about which Plaintiff complains were the result

of Plaintiff’s own actions or omissions and any award of damages should

be reduced by the pro rata share of fault attributable to Plaintiff.

                       Seventh Affirmative Defense

      Because the employees involved did not violate any Constitutional

rights of the Plaintiff, there can be no liability under Title 42 U.S.C. § 1983

for Defendant Sheriff McNeil.

                        Eighth Affirmative Defense

      Sheriff McNeil did not cause some or all of the damages or injuries

allegedly suffered by Plaintiff.

                         Ninth Affirmative Defense

      Sheriff McNeil cannot be liable based on vicarious liability, joint and

several liability, or respondent superior as a matter of law.


                                       9
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 10 of 12




                          Tenth Affirmative Defense

      Sheriff McNeil in his official capacity cannot be liable for punitive

damages.

                         Eleventh Affirmative Defense

      Plaintiff may have failed to use reasonable and proper efforts to

mitigate his damages, if any.

                          Twelfth Affirmative Defense

      Plaintiff’s alleged damages, the entitlement to which Sheriff McNeil

specifically denies, should be reduced by any amounts received or to be

received by Plaintiff in the future from any collateral source or any other

source provided by Florida Statutes or applicable law.

                         DEMAND FOR TRIAL BY JURY

      Sheriff McNeil demands a jury trial on all issues so triable raised in

Plaintiff’s Complaint.

      WHEREFORE, having fully answered Plaintiff’s Complaint, and

having set forth the affirmative defenses thereto, Defendant Sheriff McNeil

respectfully prays that Plaintiff’s Complaint be dismissed in its entirety

and/or that judgment be entered against Plaintiff and in favor of Defendant

on all or part of Plaintiff’s claims, and that further, Defendant be awarded




                                      10
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 11 of 12




his costs in defending this action including reasonable attorneys’ fees,

where applicable, and such further relief as this Court deems appropriate.

     Dated this 15th day of November, 2019.

                                  Respectfully submitted,

                                  /s/ Dawn P. Whitehurst
                                  DAWN POMPEY WHITEHURST
                                  Florida Bar No. 0794546
                                  Email: dwhitehurst@sniffenlaw.com
                                  MICHAEL P. SPELLMAN
                                  Florida Bar No. 0937975
                                  Email: mspellman@sniffenlaw.com

                                  SNIFFEN & SPELLMAN, P.A.
                                  123 North Monroe Street
                                  Tallahassee, Florida 32301
                                  Telephone: (850) 205-1996
                                  Facsimile: (850) 205-3004
                                  Attorneys for Defendant
                                  Sheriff Walter McNeil




                                    11
   Case 4:19-cv-00345-MW-CAS Document 16 Filed 11/15/19 Page 12 of 12




                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 15th day of November, 2019, a true
and correct copy of the foregoing was electronically filed in the U.S. District
Court, Northern District of Florida, using the CM/ECF system, which will
serve a copy to all counsel of record.

                                    /s/ Dawn P. Whitehurst
                                    DAWN POMPEY WHITEHURST




                                      12
